Citation Nr: 0728514	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  04-02 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disorder.  

2.  Entitlement to service connection for a cervical spine 
disorder.  

3.  Entitlement to service connection for hepatitis C.  

4.  Entitlement to service connection for skin cancer.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had qualifying service from February 1969 to 
September 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefits currently sought on appeal.

The claims of entitlement to service connection for a 
cervical spine disorder, hepatitis C, and skin cancer are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  By a decision in September 1987, the Board affirmed the 
denial of the veteran's claim for service connection for a 
back disability.  

2.  Evidence received since September 1987 is cumulative or 
redundant, or, by itself or in connection with evidence 
previously assembled, does not raise a reasonable probability 
of substantiating the claim for service connection for a back 
disability.  


CONCLUSIONS OF LAW

1.  The September 1987 Board decision denying service 
connection for a back disability is final.  38 U.S.C. § 4003 
(1987); 38 C.F.R. § 19.185 (1987).  

2.  New and material evidence not having been received, the 
claim of entitlement to service connection for a back 
disability is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In correspondence dated in May 2002, and updated in October 
2003, March 2005, and January 2007, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claim for service connection; information and evidence 
that VA would seek to provide; and information and evidence 
that the veteran was expected to provide.  In October 2003, 
the RO particularly discussed in detail the evidence needed 
to reopen the claim.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Also, the wording of the VCAA notice adequately 
informed the claimant that he should provide "any" evidence 
in his possession pertaining to the claim; that he should 
give VA everything he had pertaining to the claim.  Although 
this notice was delivered after the initial denial of the 
claim, the AOJ subsequently readjudicated it based on all the 
evidence in March 2005, without taint from prior 
adjudications.  Thus, the veteran was not precluded from 
participating effectively in the processing of his claim and 
the late notice did not affect the essential fairness of the 
decision. 

Because the claim is denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure to notify prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits.  All 
available service medical records have been associated with 
the claims file.  The identified and available post-service 
treatment records have been secured.  


Criteria

The veteran contends that he injured his back during a 
parachute jump in service and that a chronic disability 
resulted.  In order to establish service connection, three 
elements must be established.  There must be medical evidence 
of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  See 38 U.S.C.A. §§ 101(16), 1110 
(West 2002); 38 C.F.R. § 3.303 (2006); see also Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

The record reflects a previous decision on the veteran's back 
claim by the Board in September 1987.  Decisions of the Board 
are final.  38 U.S.C. § 4003 (1987); 38 C.F.R. § 19.185 
(1987).  See also § 7104(b) (West 2002); 38 C.F.R. § 20.1100 
(2006).  However, if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the claim will be reopened and the former disposition 
reviewed.  38 U.S.C.A. § 5108 (West 2002).  

The current claim was received in January 2002.  Effective 
for claims filed after August 29, 2001:  A claimant may 
reopen a finally adjudicated claim by submitting new and 
material evidence.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2006).  

Background

At the time the Board denied service connection for a back 
disability, in September 1987, the evidence included the 
following:

Service medical records showed a normal spine when the 
veteran was examined for service, in February 1969.  A 
clinical record shows the veteran complained of soreness in 
his neck and back in September 1969; and the examiner did not 
find anything organically wrong with the veteran.  In 
November 1969, the veteran was still complaining of soreness 
in his neck and back.  It was reported that since the last 
"PLF" (parachute landing fall?), the veteran had low back 
pain with stiffness.  There was radiation and left 
paravertebral muscle spasm.  Medication and exercises were 
recommended.  In November 1970, the veteran reported pain in 
the back.  He requested and was provided pain medication.  
There were no further back complaints in service.  His spine 
was normal when he was examined for separation from service, 
in June 1971.  

There were no spine complaints, findings or diagnoses on VA 
hospitalization in October 1971.  

In March 1977, a medical practitioner submitted a diagnosis 
of congenital scoliosis, L4 (hemi-vertebra).  Exercises and 
restricted lifting were recommended.  September 1977 X-rays 
disclosed some levo-scoliosis and what the doctor believed 
was a congenital deformity at L4.  There was exhuberant bone 
in that area and some resultant degenerative change of L3 and 
L5.  The doctor believed the abnormality was in part 
degenerative and part congenital; "perhaps in part post 
traumatic."  The diagnosis was degenerative changes and 
scoliosis changes.  

In a letter dated in April 1984, a private physician, J. P. 
K., M.D., stated that the veteran had felt a pop in his back 
while unloading a truck earlier that month.  He also reported 
a parachuting injury to his back in 1969.  X-rays reportedly 
revealed a compression fracture of L3, 4, and 5, which was 
old, with marked deformity and obvious nerve root 
compression.  The impression was pre-existing fractures which 
left the veteran with an unstable back, and the veteran was 
also thought to have a herniated disc.  In June 1984, Dr. J. 
P. K. reported that the veteran had the classical compression 
fractures of a jumper, which were aggravated.  "This is all 
apparently related to his prior parachute injuries."  

In September 1987, the Board considered the above evidence 
along with the veteran's reports of injury in service and 
post service back symptoms.  The Board held that the symptoms 
in service were acute and transitory and a chronic back 
disability was first demonstrated in 1977, years after 
service.  

Analysis

In 1987, the Board found that the veteran had a chronic back 
disability.  Consequently, evidence that he continues to have 
the chronic disability is cumulative and redundant.  It is 
not new and material and does not serve as a basis to reopen 
his claim.  Quite a bit of such evidence has been received.  
VA and private medical records, as well as Social Security 
Administration (SSA) medical records, show that the veteran's 
back disorder continues to contribute to his over all 
disability picture.  However, as this evidence merely shows a 
continuation of the disability since it was first 
demonstrated in 1977, the evidence is cumulative and 
redundant, not new and material.  Thus, it does not provide a 
basis to reopen the claim.  

When the claim was denied in September 1987, the evidence 
contained statements from Dr. J. P. K. to the effect that the 
veteran had the classical compression fractures of a jumper, 
that were apparently related to his prior parachute injuries.  
The Board found that the findings during service, on 
separation examination, and on 1977 X-rays militated against 
Dr. J. P. K.'s opinion.  The veteran has resubmitted this 
opinion evidence.  Since it was previously considered, it is 
not new and material.  

At the time of the 1987 Board decision, the preponderance of 
evidence supported the conclusion that the symptoms in 
service were acute and transitory and that a chronic back 
disability was not manifested until years later.  To reopen 
the claim, the veteran must submit evidence that addresses 
this deficit, which is new and material and tends to show 
that a chronic disability was incurred or aggravated in 
service.  The Board's review of the evidence received since 
the 1987 Board decision does not disclose any such evidence.  
Therefore, the claim cannot be reopened and it must remain 
denied.  The previous denial is final.  


ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for a back disability is 
not reopened.  The appeal is denied.


REMAND

In his January 2004 appeal, the veteran asserted that he had 
not been adequately assisted in developing his claim.  He 
specifically requested VA examinations.  The law provides 
that an examination or medical opinion will be considered 
necessary when there is competent evidence of current 
disability and all information, including the veteran's 
statements, indicate the disability may be associated with 
service.  38 U.S.C.A. § 5103A (West 2002).  Here, there is 
competent evidence of current disability and the veteran's 
statements indicate a possible connection to service.  Thus, 
medical examinations on the new claims are warranted.  

The SSA records include VA clinical notes though 2002.  The 
veteran has submitted some 2004 VA clinical notes, indicating 
that more VA records may be available.  The VA records should 
be obtained and considered.  38 U.S.C.A. § 5103A(c)(2).  

VA clinical notes of October 2004 linked the veteran's 
squamous cell carcinoma to exposure to Agent Orange in 
Vietnam.  The note did not consider the record or the private 
opinion that ascribed the carcinoma to an industrial injury.  
Similarly, the opinion did not consider a filing in the 
Federal Register.  There, it was explained that the credible 
evidence against an association between herbicide exposure 
and squamous cell skin cancer outweighed the credible 
evidence for such an association, and the Secretary of 
Veterans Affairs determined that an association did not 
exist.  72 Fed. Reg. 32398 (June 12, 2007).  It was pointed 
out that squamous cell carcinoma was associated with 
excessive exposure to ultra violet radiation.  Since the 
veteran would be exposed to such radiation in his years of 
working out-doors in Florida, this is a factor which must be 
considered.  

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
issues of entitlement to service connection for a cervical 
spine disorder, hepatitis C, and skin cancer are REMANDED for 
the following action:

1.  Ask the veteran to complete 
releases for any information that he 
may feel VA should obtain.  Upon 
receiving the veteran's completed 
releases, the agency of original 
jurisdiction (AOJ) should seek to 
obtain the evidence from the sources 
reported by the veteran.  

2.  A copy of the VA clinical records 
from April 2002 to the present should 
be obtained and associated with the 
claims folder.  

3.  The veteran should be scheduled for 
a VA examination of his cervical spine.  
The claims folder should be made 
available to the examiner for review 
prior to the examination.  In his 
report, the examiner should note that 
the claims folder was reviewed.  Any 
tests or studies needed to respond to 
the following question should be done.  
The examiner should respond to the 
following question with a complete 
explanation:

Is it at least as likely as not (a 50 
percent or greater probability) that 
the veteran has a chronic cervical 
spine disability as the result of 
disease or injury incurred or 
aggravated in service?  If so, diagnose 
the cervical spine disability related 
to service.  

4.  The veteran should be scheduled for 
a VA examination for hepatitis C.  The 
claims folder should be made available 
to the examiner for review prior to the 
examination.  In his report, the 
examiner should note that the claims 
folder was reviewed.  Any tests or 
studies needed to respond to the 
following question should be done.  The 
examiner should respond to the 
following question with a complete 
explanation:

Is it at least as likely as not (a 50 
percent or greater probability) that 
the veteran has hepatitis C as the 
result of disease or injury incurred or 
aggravated in service?  

5.  The veteran should be scheduled for 
a VA examination for skin cancer.  The 
claims folder should be made available 
to the examiner for review prior to the 
examination.  In his report, the 
examiner should note that the claims 
folder was reviewed.  Any tests or 
studies needed to respond to the 
following question should be done.  

The examiner should express an opinion 
as to whether it is at least as likely 
as not (a 50 percent or greater 
probability) that the veteran has skin 
cancer as the result of disease or 
injury incurred or aggravated in 
service.  The explanation should 
address the January 2001 opinion, in 
which Dr. M. K. K. linked the cancer to 
a work injury.  The effects of the 
veteran's ultraviolet exposure should 
also be discussed.  

6.  Thereafter, readjudicate the issues 
on appeal.  If the determination 
remains unfavorable to the veteran, he 
and his representative should be 
furnished a supplemental statement of 
the case which addresses all evidence 
associated with the claims file since 
the last supplemental statement of the 
case.  The veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


